Citation Nr: 0310183	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for primary open angle glaucoma (claimed 
as eye condition).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision rendered by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection for primary open angle glaucoma was denied. The 
veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
August 2002. 


REMAND

There have been changes in the law during the pendency of 
this appeal. On November 9, 2000, the president signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002). Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order). The VCAA was implemented with 
the adoption of new regulations. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).

In addition, the Board undertook additional development on 
the claim, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002). Additional medical evidence was received 
and has been associated with the claims file. However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative. Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003). In this case, a waiver 
has not been received.

Accordingly, this case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
section 3 and 4 of the Act are fully 
complied with and satisfied. See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002). The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2. Thereafter, the RO should readjudicate 
the issue on appeal. If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. In 
particular, the RO should consider the 
additional evidence obtained by the 
Board.  The veteran should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





